            Case 2:19-mj-00048-JCF Document 2 Filed 10/16/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA

      UNITED STATES OF                       )
        AMERICA,                             )
                                             )
              Plaintiff,                     )   CASE NO.
                                             )   2:19-MJ-00048-1-JCF
                  vs                         )
                                             )
         BRAD GOWDER,                        )
                                             )
             Defendant.                      )

                         ORDER APPOINTING COUNSEL

       The Court finds the Defendant, the individual named below, having

testified under oath or having otherwise satisfied this Court that he or she is

financially unable to employ counsel, is indigent, and because the interest of

justice so require;

       IT IS ORDERED that S. Fenn Little is hereby appointed to represent

Defendant Brad Gowder.

This 16th day of October, 2019.




                        /s/ J. Clay Fuller
                UNITED STATES MAGISTRATE JUDGE
